WALLACE, JUDGE:
Claimant printed the 1982 West Virginia Income Tax Forms under contract with respondent. It now seeks $4,312.00, $3,008.00 of which represents additional costs and $1,304.00 for alteration charge.
Cory O’Donnell, Commercial Sales Representative for claimant, testified that the additional costs were incurred preparing film used to prepare the red and blue tax tables in the income tax instruction book. He stated that respondent advised that film used the previous year would be made available, but when received by claimant, was not in usable form. Claimant’s contract did not require respondent to furnish the film. The Court, therefore, denies this portion of the claim.
However, the contract provided that “Any cancellation or alteration costs will be paid by the Tax Department.” Mr. O’Donnell testified that the alteration charges were the result of alterations and changes made by respondent to proof of tax forms prepared by claimant. Mr. O’Donnell, in his testimony, indicated several examples of alterations required by respondent. Although a detailed breakdown of the charges was not introduced, the Court finds that the record is sufficient to make an award to the claimant of $1,304.00 for the alteration cost.
Award of $1,304.00.